t c summary opinion united_states tax_court cristian and gabriela bureriu petitioners v commissioner of internal revenue respondent docket no 14064-09s filed date cristian and gabriela bureriu pro sese melanie e senick for respondent haines judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference and are so found at the time petitioners filed their petition they resided in washington respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 penalty of dollar_figure the deficiency was the result of the denial of deductions claimed on petitioners’ schedule c profit or loss from business attached to their federal_income_tax return before trial respondent conceded that petitioners are entitled to their claimed dollar_figure depreciation expense for property placed_in_service for taxable years beginning before in petitioners paid dollar_figure of the dollar_figure of other expenses listed on schedule c but have not proven that those expenses were ordinary and necessary in petitioners paid mortgage interest real_estate_taxes utilities expenses dollar_figure of other expenses dollar_figure of repair and maintenance_expenses and dollar_figure of capital expenditures but have not proven that those amounts relate to the regular and exclusive business use of their home and petitioners are entitled to depreciate their home using the 5-year recovery_period for residential_rental_property we must decide whether petitioners are entitled to deductions for for car and truck expenses depreciation expenses for their four vehicles expenses related to the business use of their home and other schedule c expenses we must further decide whether petitioners are subject_to the sec_6662 penalty background during petitioner gabriela bureriu ms bureriu ran an adult caregiver business gentle care afh out of petitioners’ home gentle care afh’s clients lived full time with petitioners and their two children age sec_3 and the total square footage of petitioners’ home was approximately big_number square feet and included four bedrooms a living room a dining room a kitchen a laundry room and a recreation room petitioners used the master bedroom and master bathroom in their home predominantly for personal purposes on occasion petitioners and their children also used the kitchen and the laundry room for personal purposes the three other bedrooms were used exclusively for the occupancy and care of gentle care afh’s clients on petitioners’ form_1040 u s individual_income_tax_return they claimed that big_number square feet or dollar_figure percent of their home was used exclusively for business purposes petitioners provided a floor_plan of their home but the dimensions of each room are not clear petitioners owned four vehicles in a lexus gs300 a toyota camry a toyota sequoia and a chevy silverado petitioners claim they used each of the four vehicles for business in mileage logs petitioners kept for the lexus the camry and the silverado listed the business miles driven in for each car to be big_number big_number and big_number respectively ms bureriu estimated the mileage on the logs and the logs did not include details or the business_purpose for each trip a log was not kept for the sequoia in on petitioners’ federal_income_tax return they reported business use of big_number big_number and big_number miles for the lexus the camry and the silverado respectively petitioners did not report any business use for the sequoia the mileage amounts reported on petitioners’ federal_income_tax return in excess of those in the mileage logs were determined solely on the basis of petitioners’ oral communications to their accountant petitioners’ schedule c listed other expenses totaling dollar_figure these expenses comprised bank charges computer expenses decorations disposal fees dues and subscriptions first aid food and groceries laundry and cleaning licenses and fees linens medical_supplies postage printing promotions and gifts seminars small tools telephone uniforms videos and tapes respondent has conceded on the basis of petitioners’ receipts bank records and credit card statements that in petitioners paid dollar_figure of the dollar_figure of other expenses listed on their schedule c but argues that petitioners have not proven they were ordinary and necessary petitioners occasionally paid for the other expenses using the same credit card they used for personal expenses additionally petitioners used business accounts to pay personal expenses and those expenses were not noted when incurred petitioners’ accountant relied on petitioners’ bank statements and oral representations as the only evidence that the other expenses listed on schedule c were attributable to ordinary and necessary business_expenses on date respondent issued a notice_of_deficiency petitioners timely mailed and postmarked their petition to this court on date i burden_of_proof discussion respondent’s determinations in the notice_of_deficiency are presumed correct and petitioners bear the burden of proving that respondent’s determinations are incorrect see rule a petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor have they shown that the threshold requirements of sec_7491 have been met for any of the determinations at issue accordingly the burden_of_proof remains on petitioners to prove that respondent’s determination_of_a_deficiency in their income_tax is erroneous ii business use of home deductions are a matter of legislative grace and the taxpayers must prove they are entitled to the deductions claimed rule a 292_us_435 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 if a factual basis exists to do so the court may in some circumstances approximate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir see sec_1_274-5t temporary income_tax regs fed reg date however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir in addition to the requirements discussed above sec_280a provides the general_rule that deductions with respect to the use of the taxpayer’s residence are not allowable unless an exception applies the exceptions are found in sec_280a which provides in relevant part sec_280a exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business because there are substantial business and personal motives for the expenses related to petitioners’ residence we must determine what portion of the residence was used regularly and exclusively for petitioners’ business see 275_f2d_578 7th cir affg tcmemo_1958_104 deihl v commissioner tcmemo_2005_287 combined personal and business use of a section of the residence sec_280a generally provides an exception to sec_280a for items allocable to the use of any portion of a dwelling_unit on a regular basis in a taxpayer’s trade_or_business of providing day care services for children individuals who have attained the age of and individuals who are physically or mentally incapable of taking care of themselves sec_280a is not applicable to petitioners because gentle care afh was not a day care service in but rather provided 24-hour care to its clients precludes deductibility see generally 88_tc_1532 petitioners argue that the personal_use of their home was limited to the master bedroom and master bathroom and therefore big_number square feet or dollar_figure percent of their home was used exclusively for business purposes petitioners admit however that they occasionally used the kitchen and the laundry room for personal purposes with respect to the living room dining room and recreation room petitioners have not presented any evidence outside of ms bureriu’s testimony to support their contention that those rooms were exclusively used for business purposes common sense tells us that petitioners’ young children age sec_3 and were not confined to the master bedroom and master bathroom at all times while in petitioners’ home accordingly petitioners have failed to overcome their burden and are not entitled to deductions with respect to the kitchen laundry room living room dining room and recreation room at trial respondent did not question ms bureriu as to whether the three bedrooms where gentle care afh’s clients resided were used exclusively for business purposes there is nothing in the record to indicate that petitioners used those bedrooms for any personal purpose in accordingly in accordance with cohan v commissioner supra pincite and the floor plans of petitioners’ home we estimate that the three bedrooms covering approximately square feet of petitioners’ home were used exclusively for business purposes any inexactitude in the estimate by the court is of petitioners’ own making and due to their failure to maintain proper business records see id as big_number represents about dollar_figure percent of the total area of the home petitioners are entitled to dollar_figure percent of their allowable expenses allocable to the portion of their home used exclusively for business purposes iii other expenses as noted above respondent concedes that petitioners paid dollar_figure of the dollar_figure of other expenses listed on schedule c petitioners produced receipts bank records and credit card statements as proof of the dollar_figure respondent conceded however petitioners have failed to maintain adequate_records or produce any evidence outside of ms bureriu’s testimony to prove that the dollar_figure of other expenses paid in was incurred for ordinary and necessary business purposes the cohan doctrine allows the court to approximate allowable expenses bearing heavily against the taxpayer who failed to maintain adequate_records it is not disputed that gentle care afh provided 24-hour care for three to four elderly clients throughout and such care required the payment of certain expenses an approximation weighing heavily against petitioners is therefore warranted under the cohan doctrine because we are satisfied that some of the other expenses were incurred for business purposes accordingly for petitioners may deduct percent of each other expense that respondent has conceded as paid iv car expenses passenger automobiles and any other_property used as a means of transportation are listed_property as defined by sec_280f sec_274 sec_280f expenses for items described in sec_274 are subject_to strict substantiation rules no deduction shall be allowed for among other things traveling expenses entertainment_expenses gifts and expenses with respect to listed_property including passenger automobiles unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment or use or date and description of the gift the business_purpose of the expense or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 we may not use the cohan doctrine to estimate expenses covered by sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra petitioners kept logs to track business miles driven in for three of their four vehicles petitioners’ mileage logs do not include a description of the business_purpose of each trip on their federal_income_tax return petitioners claimed that the total miles driven for business purposes in each vehicle in far exceeded the mileage reported on the logs at trial ms bureriu testified that this discrepancy was the result of emergency miles driven to care for her elderly clients petitioners argue that they were too busy with emergencies to properly document their mileage as a result petitioners communicated their final mileage calculations orally to their accountant for purposes of preparing their federal_income_tax return petitioners’ oral account of mileage records with respect to the business use of their vehicles in is not sufficient to substantiate the associated deductions further petitioners’ mileage logs fail to provide any detail regarding the business_purpose of each entry as discussed above we may not use the cohan doctrine to estimate sec_274 expenses accordingly petitioners have failed to meet the heightened substantiation requirements of sec_274 and we sustain respondent’s determination with regard to the car and truck expenses petitioners also claimed depreciation_deductions with respect to their vehicles for because petitioners have failed to substantiate the business use of the vehicles pursuant to sec_274 for we sustain respondent’s determinations with respect to petitioners’ depreciation_deductions v sec_6662 penalty sec_6662 and b imposes an accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax the penalty is equal to percent of the portion of any underpayment attributable to a substantial_understatement_of_income_tax id the term substantial_understatement is defined as exceeding the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 sec_6662 and b also imposes a penalty equal to percent of the amount of an underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs petitioners’ failure to produce records substantiating their schedule c deductions supports the imposition of the accuracy- related penalty for negligence for the applicability of sec_6662 will depend on the magnitude of the understatement of income_tax as calculated under rule if petitioners’ understatement of income_tax as calculated under rule exceeds the greater of dollar_figure or percent of the tax required to be shown on the return for respondent will have met his burden of production under sec_7491 if not respondent will have failed to meet his burden of production under sec_7491 an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the taxpayer bears the burden_of_proof with regard to those issues 116_tc_438 petitioners have failed to show reasonable_cause substantial_authority or any other basis for reducing the penalties accordingly pending a final calculation of petitioners’ understatement of income_tax under rule we find petitioner liable for the sec_6662 penalty for as commensurate with respondent’s concessions and our holding see id in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
